Dissenting Opinion by
Hoffman, J.:
In this automobile collision case, the jury brought in a verdict for the plaintiff. The lower court granted judgment n.o.v. for the defendant on the ground that plaintiff was guilty of contributory negligence.
*569A court should enter judgment n.o.v. only where the evidence, read in the light most favorable to the prevailing party, so clearly shows contributory negligence, that reasonable minds cannot differ as to its existence. Jordan v. Kennedy, 180 Pa. Superior Ct. 593, 119 A. 2d 679 (1956). In my opinion, the jury’s verdict, in the instant case, was neither arbitrary nor capricious, and the court abused its discretion in substituting its judgment for that of the jury.
I would reverse the judgment n.o.v. and reinstate the verdict of the jury.